Case: 16-11003      Document: 00513933267         Page: 1    Date Filed: 03/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-11003                                    FILED
                                  Summary Calendar                            March 30, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARCOS ANTONIO MARTINEZ-URIOTE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:15-CR-103-1


Before STEWART, Chief Judge, and JOLLY and JONES, Circuit Judges.
PER CURIAM: *
       Marcos Antonio Martinez-Uriote was sentenced to a within-guidelines
term of imprisonment following his plea of guilty to one count of possession
with intent to distribute 500 grams or more of methamphetamine and aiding
and abetting. Martinez-Uriote now appeals, contending that the district court
erred by finding that the offense “involved the importation of amphetamine or
methamphetamine” for the purposes of applying a two-level enhancement to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11003    Document: 00513933267     Page: 2   Date Filed: 03/30/2017


                                 No. 16-11003

his offense level pursuant to U.S.S.G. § 2D1.1(b)(5) because there was
insufficient evidence that he possessed imported methamphetamine.            We
review the district court’s factual determination that Martinez-Uriote’s offense
involved the importation of methamphetamine for clear error. See United
States v. Serfass, 684 F.3d 548, 550, 553-54 (5th Cir. 2012).
      “[D]istribution (or possession with intent to distribute) of imported
methamphetamine, even without more, may subject a defendant to the
§ 2D1.1(b)(5) enhancement.” United States v. Foulks, 747 F.3d 914, 915 (5th
Cir. 2014). Considering the record as a whole, the district court plausibly
inferred that the methamphetamine Martinez-Uriote possessed with intent to
distribute had been imported from Mexico. See Serfass, 684 F.3d at 550; see
also United States v. Castillo-Curiel, 579 F. App’x 239, 239 (5th Cir. 2014).
Accordingly, the district court did not clearly err by applying the § 2D1.1(b)(5)
enhancement. See Foulks, 747 F.3d at 915.
      AFFIRMED.




                                       2